 1   ADAM PAUL LAXALT
       Attorney General
 2   ERIN L. ALBRIGHT, Bar No. 9953
       Deputy Attorney General
 3   State of Nevada
     Bureau of Litigation
 4   Public Safety Division
     100 N. Carson St.
 5   Carson City, NV 89701-4717
     Tel: 775-684-1257
 6   E-Mail: ealbright@ag.nv.gov

 7   Attorneys for Defendants

 8
                                      UNITED STATES DISTRICT COURT
 9                                            DISTRICT OF NEVADA
10   KEVIN FERNANDEZ,                                             Case No.: 3:16-cv-00350-RCJ-WGC
11                           Plaintiff,                           STIPULATION AND ORDER OF
                                                                  DISMISSAL WITH PREJUDICE
12            v.

13   ISIDRO BACA, et al.,

14                           Defendants.

15            Plaintiff, Kevin Fernandez, by and through counsel of record, Joseph P. Reiff, Esq., and
16   Defendants by and through its counsel of record, Adam Paul Laxalt, Attorney General of the State of
17   Nevada, and Erin L. Albright, Deputy Attorney General, hereby stipulate and agree, pursuant to FED. R.
18   CIV. P. 41(a)(1), that the above-captioned action should be dismissed with prejudice by order of this
19   Court.
20            This Stipulation for Dismissal with Prejudice is executed as part of an out-of-court settlement
21   between the parties. Pursuant to the terms of the Settlement Agreement and Full and Final Release, each
22   party hereto shall bear its own attorneys’ fees and costs.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                           1
 1   DATED this 3rd day of December, 2018.   DATED this 3rd day of December, 2018.
 2                                           OFFICE OF THE ATTORNEY GENERAL
 3

 4   By: /s/ Joseph P. Reiff                 By: ___________________________
     Joseph P. Reiff, Esq.                   Erin L. Albright, SBN 9953
 5   Attorney for Plaintiff                  100 N. Carson Street
                                             Carson City, NV 89701
 6
                                             (775) 684-1257
 7                                           ealbright@ag.nv.gov
                                             Attorneys for Defendants
 8

 9

10
                                                 IT IS SO ORDERED
11

12
                                                 U.S. DISTRICT JUDGE
13
                                                 DATED_______________________
14                                                       December 4, 2018

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                             2
 1                                     CERTIFICATE OF SERVICE

 2          I certify I am an employee of the Office of the Attorney General, State of Nevada, and that on

 3   this 3rd day of December, 2018, I caused to be deposited for mailing a copy of the foregoing

 4   STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE, addressed as follows:

 5

 6   Kevin Fernandez #110185
     New Hampshire State Prison
 7   P.O. Box 14
     Concord, NH 03302
 8
     Joseph P. Reiff
 9   Attorney at Law
     3001 E. Charleston, Suite A
10   Las Vegas, NV 89104
     jrlvlaw@yahoo.com
11

12

13
                                                          An employee of the
14                                                        Office of the Attorney General

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      3
